UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            TOZZI, CELTNICKS and BURTON
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Sergeant MARCUS C. DANIELS
                           United States Army, Appellant

                                    ARMY 20140538

                         Headquarters, U.S. Army Alaska
                           David L. Conn, Military Judge
              Colonel Tyler J. Harder, Staff Judge Advocate (pretrial)
           Colonel Erik L. Christiansen, Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Charles Lozano, JA; Major Andres Vazquez, Jr.,
JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Cormac M. Smith, JA; Captain Linda Chavez, JA (on brief).


                                    8 December 2016

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of one specification of drunken operation of a vehicle and
three specifications of service discrediting conduct when he misrepresented his rank
on a credit union’s employment verification form in violation of Articles 111 and
134, Uniform Code of Military Justice, 10 U.S.C. §§ 911 and 934 (2006 Supp. V.
2012; 2012) [hereinafter UCMJ]. The military judge convicted appellant, contrary
to his pleas, of six specifications of violating a general order in violation of Article
92, UCMJ. The military judge sentenced appellant to a bad-conduct discharge,
confinement for 180 days, and to be reduced to the grade of E-1. The convening
authority approved the adjudged sentence.

      This case is before us for review pursuant to Article 66, UCMJ. Appellate
defense counsel assigns two errors to this court: appellant alleges his defense
DANIELS— ARMY 20140538

counsel was ineffective regarding submission of Rule for Courts-Martial 1105
matters and excessive post-trial delay. We will defer ruling on these issues as well
as matters appellant has raised pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982).

        After appellant was convicted, his defense counsel was transitioning out of
the Army. Appellant released his assigned counsel and was assigned new defense
counsel for post-trial matters. The newly assigned defense counsel submitted post-
trial matters and clemency matters on behalf of appellant, which consisted of a
memorandum with two enclosures: Memorandum for Record (MFR), dated 25 June
2015, and a DCAP Form 6 (Detail and Release of Military Defense Counsel).

       Appellant claims he suffered prejudicial error because of the contents of the
MFR. “Effective assistance of counsel is especially important during the post-trial
phase because it is the accused’s best hope for post-trial relief.” United States v.
Howard, 47 M.J. 104, 106 (C.A.A.F. 1997) (citations omitted). To ensure appellant
receives his “best hope for post-trial relief,” we set aside the action and return the
record of trial for a new staff judge advocate recommendation and action by a
different convening authority. Additionally, the MFR dated 25 June 2015 will not
be presented to this new convening authority unless appellant consents to its use.

                                   CONCLUSION

      The action of the convening authority dated 17 July 2015, is set aside. The
record of trial is returned to The Judge Advocate General for a new staff judge
advocate recommendation and action by a different convening authority in
accordance with Article 60(c)-(e). The new convening authority will not consider
the MFR dated 25 June 2015 without appellant’s consent.

                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.   H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                       Clerk of Court
                                        Clerk of Court




                                           2